        Case 3:13-cv-00297-JAM Document 442 Filed 02/21/19 Page 1 of 7




                                                February 21, 2019

Via ECF

Hon. Robert M. Spector, U.S.M.J.
United States Courthouse
141 Church Street
New Haven, CT 06510

Re:   WHIP File 01160-L0036A
      Civil Action No. 3:13-cv-00297-JAM
      Bruce Kirby, Inc. et al. v. LaserPerformance (Europe) Ltd. et al.

Dear Judge Spector:
        We represent Plaintiffs Bruce Kirby, Inc. (“BKI”) and Bruce Kirby (collectively,
“Plaintiffs”) and Third-Party Margo Kirby in the above-referenced matter. We write in
opposition to Defendants’ subpoenas directed to Bruce Kirby and his wife, Margo. There
is no legitimate basis for Defendants to take these depositions. The subpoenas are
unnecessary, unduly burdensome, and merely meant to harass Mr. and Mrs. Kirby.
        Defendants assert a need to take Mrs. Kirby’s deposition on account of her
purported knowledge of bookkeeping at BKI. (Dkt. 441.) Regarding Mr. Kirby,
Defendants assert that Judge Meyer’s dismissal of Plaintiffs’ breach of contract claims
at summary judgment somehow affected Plaintiffs’ remaining claims for trademark
infringement and misappropriation of publicity rights. However, neither of these reasons
provide a legitimate basis for this Court to order the depositions. Judge Meyer dismissed
Plaintiffs’ royalty-based claims at summary judgment. (Dkt. 283 (“the August 2016
Order”).) Defendants do not owe Plaintiffs any royalties. Thus, any purported knowledge
of royalties and bookkeeping in the possession of Mrs. Kirby is irrelevant.
       The Court’s summary judgment rulings also fail to provide a basis to depose Mr.
Kirby a second time. The August 2016 Order was exactly the result advocated for by
Defendants. Defendants cannot seek additional discovery based on their success at
summary judgment. Moreover, Defendants have failed to explain why they could not
have discovered the information they now seek before discovery closed in December
2014. In any event, Defendants have failed to show good cause to amend the Court’s
schedule and re-open discovery for Mr. Kirby’s deposition.
       Pursuant to the foregoing, and the reasons that follow, no further discovery is
required. Nor should further discovery be permitted. The Court should therefore quash
Defendants’ baseless and harassing subpoenas and/or deny Defendants leave to take
Mr. and Mrs. Kirby’s depositions.
        Case 3:13-cv-00297-JAM Document 442 Filed 02/21/19 Page 2 of 7


                                                                            February 21, 2019
                                                                                      Page 2




I.     Background
       The present matter generally concerns contracts (“the Builder Agreements”)
under which Mr. Kirby received periodic royalty payments from Defendants
LaserPerformance (Europe) Limited (“LPE”) and Quarter Moon, Inc. (“QMI”)
(collectively, “Defendants”) for the sale of certain boats. Judge Meyer’s summary
judgment orders set forth the Court’s findings regarding the facts of this case. (Dkts. 283
and 365.)
       Plaintiffs filed this case nearly six years ago in March 2013. (Dkt. 1; see also Dkt.
23 (First Amended Complaint, filed Apr. 30, 2013).) Discovery in BKI’s case against
Defendants opened at least as early as July 2013. In June 2014—over four years ago—
and while discovery was still open, Defendants deposed Mr. Kirby on his claims and
Defendants’ counterclaims.
        Defendants also noticed Mrs. Kirby’s deposition in 2014. Plaintiffs moved to
quash the subpoena for Mrs. Kirby’s testimony because the subpoena was unduly
burdensome, had minimal probative value, and was intended to harass Mrs. Kirby. ( See
Dkt. 175-1.) Defendants opposed Plaintiffs’ Motion based on Mrs. Kirby’s limited work
for a time as BKI’s bookkeeper and her alleged knowledge of royalties owed to Plaintiffs
by Defendants. (Dkt. 196 at 4.) Specifically, Defendants asserted that Mrs. Kirby’s
deposition was necessary because royalties were “at the heart” of BKI’s case against
Defendants and Defendants’ counterclaims. (Id.)
       Judge Meyer disposed of Plaintiffs’ Motion to Quash on February 11, 2015, ruling
that Mrs. Kirby could be deposed after the Court’s ruling on summary judgment. (Dkt.
214.) Inherent in this ruling was the expectation that, should the Court rule in
Defendants’ favor, there would be no basis to depose her.
        The parties filed summary judgment motions in January 2015, which Judge
Meyer resolved in Orders dated August 12, 2016 and July 27, 2018. Effectively, Judge
Meyer dismissed all of Plaintiffs’ royalty-based claims pursuant to the Builder
Agreements upon finding that Plaintiffs sold their rights under the Builder Agreements to
Global Sailing in 2008. (August 2016 Order at 11.) The Court later held that certain of
Plaintiffs’ non-royalty based claims could go forward. (July 2018 Order at 12.) Thus, as a
result of the Court’s August 2016 Order, Global Sailing—not Plaintiffs—is the proper party
to sue for royalties under the Builder Agreements. This lead Global Sailing to file breach
of contract claims against Defendants in July 2017. Plaintiffs have no remaining claims
against Defendants for royalties.
        Despite the fact that discovery has been closed since December 2014, (Dkt.
171), in November 2018, Defendants again subpoenaed Mrs. Kirby and subpoenaed
Mr. Kirby for a second deposition. Plaintiffs have consistently opposed Defendants’
efforts for these needless and improper depositions. (See, e.g., Dkt. 409 (Plaintiffs’
        Case 3:13-cv-00297-JAM Document 442 Filed 02/21/19 Page 3 of 7


                                                                            February 21, 2019
                                                                                      Page 3




Opp’n to Req. for Extension).) For the reasons that follow, the Court should quash
Defendants’ subpoenas and/or deny Defendants leave to depose Mr. and Mrs. Kirby.
II.    Defendants Have No Basis to Depose Mrs. Kirby and Seek Only to Harass Her
       The Court should not allow Defendants to harass Mrs. Kirby through a needless
deposition. Under Rule 45, a court must quash a subpoena if it “subjects a person to
undue burden.” Fed. R. Civ. P. 45(d)(3). Indeed, “[a] party or attorney responsible for
issuing and serving a subpoena must take reasonable steps to avoid imposing undue
burden or expense on a person subject to the subpoena” and failure to do so may result
in sanctions, including attorney’s fees. Fed. R. Civ. P. 45(d)(1). Moreover, a court can
issue an order to protect a witness from “annoyance, embarrassment, oppression, or
undue burden or expense.” Fed. R. Civ. P. 26(c)(1).
        Mrs. Kirby does not have any information likely to lead to the discovery of
admissible evidence. Defendants have not and cannot articulate a valid basis to depose
her. In their last Opposition to Plaintiffs’ Motion to Quash, the only articulated basis for
Mrs. Kirby’s deposition was her purported general knowledge of royalties and
bookkeeping. (Dkt. 196.) However, the Court’s summary judgment rulings removed
Plaintiffs’ royalty-based claims from the case. Plaintiffs’ breach of contract claims were
the only claims under which Plaintiffs were seeking royalties. Thus, even if this was
previously a valid basis for her deposition, it cannot be now in light the Court’s dismissal
of Plaintiffs’ breach of contract claims.
       Neither do Defendants’ counterclaims provide any basis to depose Mrs. Kirby.
The only possibly relevant counterclaim concerning royalties is Defendants’
counterclaim for unjust enrichment. But testimonial evidence from Mrs. Kirby will
contribute nothing towards resolution of this counterclaim, which is based on information
within Defendants’ control, namely monies that Defendants calculated and paid. For
instance, when Global Sailing moved for summary judgment on this counterclaim, (Dkt.
184), Defendants’ entire opposition was supported by documents and attestations about
what Defendants calculated and paid under the contracts. (Dkt. 233.) This further shows
that Defendants’ subpoena directed to Mrs. Kirby is purely an improper fishing
expedition meant to harass her.
        Indeed, on multiple occasions leading up to the submission of this Letter Brief,
Plaintiffs asked Defendants to provide specific examples of the information they needed
from Mrs. Kirby. (See, e.g., Dkt. 409 at 8.) Defendants never provided a legitimate
answer. Defendants’ submission to the Court today again provides no detail regarding
any unique information in the possession of Mrs. Kirby. (Dkt. 441.) Defendants’ only
bases for her deposition are (1) that Defendants assert she was a bookkeeper at one
time and (2) the Court already determined her deposition could go forward. ( Id.)
However, Defendants provide no evidence or argument showing that Mrs. Kirby’s
deposition is still necessary.
        Case 3:13-cv-00297-JAM Document 442 Filed 02/21/19 Page 4 of 7


                                                                            February 21, 2019
                                                                                      Page 4




       Additionally, Defendants’ refusal to acknowledge the effect of the Court’s
summary judgment orders on the relevance of Mrs. Kirby’s testimony is disingenuous.
On the one hand, and as shown below, Defendants argue that the dismissal of Plaintiffs’
royalty-based claims somehow affected Mr. Kirby’s testimony. (Dkt. 441.) On the other
hand, however, Defendants assert that the dismissal of Plaintiffs’ royalty-based claims
had no effect on the relevance of Mrs. Kirby’s bookkeeping despite it being solely
relevant to royalties. Defendants’ position is backwards. The Court’s August 2016 Order
affected Mrs. Kirby’s testimony because it allegedly concerns the royalties. However,
because Plaintiffs’ trademark and misappropriation claims are not based on royalties,
these claims are unaffected.
       Finally, in a last effort to resolve the subpoenas, Plaintiffs’ offered to make Mr.
Kirby available for a short deposition on the eve of trial if Defendants would forego Mrs.
Kirby’s deposition. Despite the fact that this was in essence a previous proposal made
by Defendants, they refused. Defendants’ insistence on taking Mrs. Kirby’s deposition
exposes their improper motives and reveals their true intention: to harass Mrs. Kirby.
The Court’s duty to protect non-party witnesses from oppressive, unduly burdensome,
and harassing discovery requires that it quash Defendants’ subpoena. There is no
legitimate justification for forcing a third-party witness, who merely kept the books for
BKI for a time, to travel to and testify at a deposition when Plaintiffs’ royalty-based
claims were dismissed. The Court should therefore quash the subpoena.
III.   Defendants Are Not Entitled to Take a Second Deposition of Bruce Kirby
       The Court should also deny Defendants leave to take a second deposition of
Bruce Kirby outside the discovery period. A party seeking a deposition of someone who
has already been deposed “must obtain leave of court . . . if the parties have not
stipulated to the deposition.” Fed. R. Civ. P. 30(a)(2)(A)(ii). The Court’s decision whether
to grant leave is guided by factors outlined in Federal Rule 26(b)(1) and (2), including
“the importance of the issues at stake in the action, . . . the parties' resources, the
importance of the discovery in resolving the issues, and whether the burden or expense
of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Under
Federal Rule 26(b)(2), Court’s also consider whether “the party seeking discovery has
had ample opportunity to obtain the information by discovery in the action.” Finally,
pursuant to Federal Rule 16, a party must show “good cause” to modify a scheduling
order.
       Here, the factors under Federal Rule 26(b)(1) and (2) lead only to the conclusion
that Defendants are not entitled to a second deposition of Mr. Kirby. Moreover,
Defendants cannot show good cause to re-open discovery. Accordingly, the Court
should quash the subpoena directed to Mr. Kirby and/or deny Defendants leave to take
his deposition.
      In meet and confers on this issue, and in response to many requests by Plaintiffs,
Defendants have identified a single issue on which they would like to depose Mr. Kirby:
        Case 3:13-cv-00297-JAM Document 442 Filed 02/21/19 Page 5 of 7


                                                                          February 21, 2019
                                                                                    Page 5




the impact, if any, of the Court’s August 2016 Order on Plaintiffs’ trademark and
misappropriation claims. However, Plaintiffs have asserted these same claims based on
the same underlying facts since this case began. (Dkt. 1.) The Court’s August 2016
Order does not provide a basis to re-open discovery on Plaintiffs’ trademark and
misappropriation claims.
       The fact that Global Sailing now has claims against Defendants under the Builder
Agreements is also not a reason to depose Mr. Kirby. The Court’s holding in the August
2016 Order was exactly the result advocated for by Defendants. That is, Defendants
asserted at summary judgment that Plaintiffs sold their rights in the Kirby Sailboat to
Global Sailing in 2008 and, therefore, Plaintiffs did not have standing to sue Defendants
under the Agreements. (Dkt. 187.) It was always Defendants’ position that Global Sailing
was the proper party to bring these claims. (Id.) Thus, Defendants should have been
taking discovery consistent with this theory throughout the entire case, including during
Mr. Kirby’s June 2014 deposition.
       Defendants were obligated to take discovery on all of Plaintiffs claims since this
case began. That is, Defendants should have prepared their case for the possibility that
the Court agreed with them at summary judgment. Defendants cite no authority
indicating a right to take a second deposition on account of a successful summary
judgment motion. To the extent they failed to take discovery on Plaintiffs’ trademark and
misappropriation claims or the potential impact a 2008 sale would have on these claims
(there is none), this is not a valid basis to have another opportunity to depose Mr. Kirby
outside the discovery period.
       Put simply, Discovery closed in BKI’s case against Defendants on December 19,
2014. (Dkt. 171.) The facts underlying the parties’ claims and defenses have been set
since discovery closed. Defendants deposed Mr. Kirby over four years ago in June 2014
and could have inquired about any discoverable topic related to the parties’ claims and
defenses at that time. Defendants have failed to provide any credible explanation for
why they could not have taken the discovery of Mr. Kirby they currently seek while
discovery was still open. Defendants have failed to show good cause to re-open
discovery or identify any facts or circumstances necessitating a second deposition.
IV.   Conclusion
       For at least the foregoing reasons, Plaintiffs respectfully request the Court quash
the subpoenas directed to Mr. and Mrs. Kirby and/or deny Defendants leave to take their
deposition. However, if the Court determines that a deposition of Mr. or Mrs. Kirby is
necessary, Plaintiffs respectfully request that the deposition be limited to 1.5 hours or
less and take place on the eve of discovery should the case not settle beforehand. While
there is no reason to burden Mr. or Mrs. Kirby with an unnecessary deposition, there
certainly is no reason to do so before the eve of trial and in advance of further
settlement discussions.
        Case 3:13-cv-00297-JAM Document 442 Filed 02/21/19 Page 6 of 7


                                                                   February 21, 2019
                                                                             Page 6




                                    Respectfully submitted,


February 21, 2019                   /s/ Benjamin N. Luehrs
                                    Wesley W. Whitmyer, Jr., ct03509
                                    Walter B. Welsh, ct01220
                                    Benjamin N. Luehrs, phv08980
                                    WHITMYER IP GROUP LLC
                                    600 Summer Street
                                    Stamford, CT 06901
                                    Tel. 203 703-0800
                                    Fax 203-703-0801
                                    Email: litigation@whipgroup.com
                                           wwelsh@whipgroup.com
                                           bluehrs@whipgroup.com

                                    Attorneys for Plaintiffs and
                                    Third-Party Margo Kirby

c: All Counsel (via ECF)




                           CERTIFICATE OF SERVICE
         Case 3:13-cv-00297-JAM Document 442 Filed 02/21/19 Page 7 of 7


                                                                                February 21, 2019
                                                                                          Page 7




        This is to certify that on this 21st day of February, 2019, a true and correct copy of
the foregoing Letter Brief was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by operation
of the court’s electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the Notice of Electronic Filing. Parties may access this filing through the
court’s CM/ECF System.



February 21, 2019                                   /s/ Benjamin N. Luehrs
Date                                                Benjamin N. Luehrs
